Citation Nr: 0809098	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-00 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by left facial and left upper extremity symptoms.

2.  Entitlement to service connection for facial herpes. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1966 to 
July 1970, and from March 1975 to January 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  These claims were remanded by 
the Board in October 2006 for further development.

The appeals are again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The October 2006 remand instructed the RO on multiple items 
that have yet to be completed.  The RO was ordered to provide 
the veteran with appropriate VA examinations for any left 
facial and left upper extremity symptoms, and facial herpes, 
which included instructions to the examiner to review the 
veteran's medical records, comment on whether this review was 
completed, and provide an opinion as the existence of current 
disabilities.  Skin and neurological examinations were 
completed on July 16, 2007, at which times the veteran's 
claims file was not reviewed.  An addendum was submitted on 
August 3, 2007, indicating that the claims folder was 
received and reviewed.  However, the examiner only submitted 
an opinion regarding the veteran's left facial and left upper 
extremity symptoms, and made no mention of the veteran's 
facial herpes.  

Within the July 2007 VA skin examination report, the examiner 
opined that without a review of the veteran's claims file, it 
would be only mere speculation to state that facial herpes 
were related to military service.  The August 2007 addendum, 
submitted after a review of the claims file, contains no 
mention of, or opinion regarding, the veteran's facial 
herpes.  The absence of a comment regarding this condition is 
not sufficient to show that a complete examination was 
adequately performed.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
file should be returned in order to obtain such an opinion.

The previous remand also instructed the RO to provide the 
veteran and his representative a supplemental statement of 
the case (SSOC) on all issues, if any benefits sought on 
appeal were not granted.  In September 2007, the RO issued 
the veteran an SSOC regarding his service connection claim 
for facial herpes.  To date, however, the RO has not issued 
him an SSOC with respect to his claim for service connection 
for left facial and left upper extremity symptoms.  This 
should be accomplished.  See Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the veteran's 
claims file to the person who conducted 
the July 2007 VA skin examination for 
an addendum to his examination report 
that includes an opinion as to whether 
the veteran's currently has chronic 
facial herpes which is related to, or 
had its onset during, his military 
service.  A rationale for any opinion 
expressed should be included in the 
report provided.  If it is necessary to 
examine the veteran to provide the 
opinion, that should be arranged.  
Likewise, if the person who conducted 
the July 2007 examination is not 
available, the file should be provided 
to another in order to obtain the 
requested opinion.  

2.  Thereafter, the RO should re-
adjudicate the issue of service 
connection for facial herpes.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, 
the case should be returned to the 
Board.

3.  The RO must issue the veteran and 
his representative an SSOC with respect 
to his claim of entitlement to service 
connection for left facial and left 
upper extremity symptoms, and also give 
them an opportunity to respond.  
Thereafter, if appropriate, the claim 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
